Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 30, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156789 & (84)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  LARRY SHEARS and MARGARET FRALICK,                                                                                  Justices
           Plaintiffs-Appellants,
  v                                                                 SC: 156789
                                                                    COA: 329776
                                                                    Genesee CC: 14-103476-CZ
  DOUGLAS BINGAMAN, individually and as
  CITY OF FLINT TREASURER, DARNELL
  EARLEY, individually and as CITY OF FLINT
  EMERGENCY MANAGER, and CITY OF
  FLINT,
             Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the August 24, 2017 judgment of the Court of Appeals
  is considered and, it appearing to this Court that the case of Genesee Co Drain Comm’r
  Jeffrey Wright v Genesee Co (Docket No. 156579) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case.

        CLEMENT, J., did not participate due to her prior involvement as chief legal
  counsel for the Governor.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 30, 2018
         s0523
                                                                               Clerk